460 So. 2d 987 (1984)
John MISKOFF, Appellant,
v.
CROSS FOX CONDOMINIUM ASSOCIATION, INC., a Florida Corporation Not for Profit; and Cecil J. Rogers, Appellees.
No. 83-2740.
District Court of Appeal of Florida, Fourth District.
December 19, 1984.
*988 Michael B. Davis of Walton Lantaff Schroeder & Carson, West Palm Beach, for appellant.
Michael L. Hyman of Hyman & Kaplan, P.A., Miami, for appellee, Cross Fox Condominium Association, Inc.
HURLEY, Judge.
This is an appeal questioning the propriety of the trial court's grant of an easement of necessity across appellant's property. We reverse.
Preliminarily, we find incorrect appellee's contention that since appellant's initial appeal was dismissed as untimely, this court does not have jurisdiction over this appeal. Appellant's former appeal involved issues which were interdependent with other issues pending resolution by the trial court and was therefore interlocutory. S.L.T. Warehouse Company v. Webb, 304 So. 2d 97 (Fla. 1974). Dismissal of an interlocutory appeal for untimeliness will not bar subsequent review of the issue on full appeal. Wagner v. Bieley, Wagner & Associates, Inc., 263 So. 2d 1 (Fla. 1972).
Appellee occupies an L-shaped parcel which has, without the easement, direct access to and from two streets and an alley. An easement of necessity will not be found in favor of property that has a way of ingress and egress apart from the easement. Roy v. Euro-Holland Vastgoed, B.V., 404 So. 2d 410 (Fla. 4th DCA 1981).
REVERSED.
GLICKSTEIN, J., and GOLDMAN, MURRAY, Associate Judge, concur.